Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the merchandise consists of miniature railroad equipment, not chiefly used for the amusement of children, the items marked “A,” stipulated to consist of locomotives and other equipment, were held dutiable at 13% percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for metal articles, having as an essential feature an electrical element or device. The items marked “B,” stipulated to consist of nonelectrical miniature railroad equipment, were held dutiable at 19 percent under the provision in paragraph 397, as modified by the Sixth Pro-*316toeol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures in eliief value of base metal, as claimed.